WALDEN, JAMES H., A. J.
(dissenting).
I dissent for that I strongly believe that the case should have been submitted to the jury in the court below by authority of the cases of Atlantic Coast Line R. Co. v. Johnston, Fla.1954, 74 So.2d 689 ; Hutton v. Atlantic Coast Line Railroad Company, Fla.1957, 92 So.2d 528; and Atlantic and St. Andrews Bay Ry. Co. v. Church, 212 F.2d 688. It is my view, therefore, that the judgment of the trial court should be reversed and the cause remanded for a new trial.